                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

      Christopher Darrell Bodoni,       )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )           1:19-cv-00078-FDW-DSC
                                        )
                  vs.                   )
                                        )
   Commissioner of Social Security ,    )
                                        )
              Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 18, 2019 Order.

                                               November 18, 2019
